Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED FINAL ACTION 
Status of Claims
Claims 1, 3-5, 9, 10, 12 and 15-17 were cancelled.  Claims 2, 6-8, 11, 13 and 14 were previously presented, are pending and fully considered.  The claims are directed to a product or article of manufacture.
Status of Previous Objections / Rejections
All prior Office actions were issued by another examiner.  Examiner maintains and reiterates the previous 35 USC §103 rejections with clarifying obviousness rationales.
Response to Amendment
In their reply dated February 16, 2022, Applicant did not amend the claims.  However, Applicant presents arguments concerning the merits of the claims and the propriety of the prior rejections.  Examiner addresses these arguments in the patentability analysis and a separate section below.  Examiner maintains the  prior rejections but attempts to further clarify the claim interpretations, rejections and associated rationales in the patentability analysis and the response to Applicant's arguments. 
Claim Interpretation
In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6-8, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Giglia et al. (US-20170173509-A1, Jun. 22, 2017), in view of Matsushita (JP-2003240328-A, Aug. 27, 2003 – Espacenet Bibliographic Data, Patent Publication, and Machine Translation, 16 pages)(each of record).
Regarding Claims 2 and 6-8 – Giglia et al. discloses a gas-permeable filtration media comprising a first filtration layer having a first side, an opposite, second side, and a first density gradient that is a variation in density through a thickness of the first filtration 4layer from the second side to the first side, and a second filtration layer with a second density gradient, the first filtration layer and the second filtration layer laminated to each other along a central plane (Giglia et al. Title and Abstract, where the “asymmetric porous structure” implies a variation in density through a thickness for each layer, and where fluid-permeable includes gas-permeable; Figures 1A-D, particularly Figure 1D labeled “Prior Art”; and [0052]-[0055] for density gradients, i.e. “graded” porosity).
Giglia et al. does not teach the gas-permeable filtration media is a symmetric structure, i.e.
wherein the first side of the first filtration layer and the first side of the second filtration layer are spaced equal distances from the central plane, and wherein the first density gradient is the same as the second density gradient.

However, Matsushita discloses an air conditioner capable of easily and accurately mounting and demounting an air filter, where the  air filter has a symmetric structure in its vertical, lateral, and longitudinal directions (Abstract).  Matsushita further teach “the air filter has a symmetric structure in its vertical, lateral, and longitudinal directions” to provide an air filter “capable of easily and accurately mounting and demounting” to an air conditioner (Matsushita, Abstract and [0004]).  When the air cleaning filters are provided on both sides, the thickness of the air cleaning filter is increased, and the ability to purify air is also increased ([0004]).

To one of ordinary skill in the art, ‘symmetrical’ can imply that the first side of the first filtration layer and the first side of the second filtration layer are spaced equal distances from a central plane.  It can also imply that the first density gradient is the same as the second density gradient, although there is density variation within each layer.  Although Matsushita does not refer to density gradients as such (as in Giglia), if the density gradients (which are part of the filter’s structure) of the filter layers were different for the different layers, then one of ordinary skill could reasonably interpret the filter media structure as overall asymmetrical.  
Note that Giglia is only referring to asymmetrical density gradients within individual filter layers rather than comparing filter layer structures.  So an individual layer can be asymmetric, while two layers can have the same symmetry as each other and be comparatively symmetric.  If Giglia meant that the entire filter is asymmetric, then one of ordinary skill in the art could also interpret the language as partly asymmetric, or experiment with variable symmetries, given Giglia’s advice on symmetries, to achieve an intended result.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Giglia et al. gas-permeable filtration media with a symmetric structure as taught by Matsushita, i.e. the Giglia et al. gas-permeable filtration media constructed:
wherein the first side of the first filtration layer and the first side of the second filtration layer are spaced equal distances from the central plane, and wherein the first density gradient is the same as the second density gradient,

since Matsushita states, in the context of an air filter, that such “a symmetric structure in its vertical, lateral, and longitudinal directions” provides an air filter “capable of easily and accurately mounting and demounting” to an air conditioner (see Matsushita Abstract and [0004]).
	Alternately, if “air filter” implies only the filter’s frame, then one of ordinary skill would understand that this concept could apply to any or components of the filter since one could interpret air filter broadly to include filtration media.
	Additionally, with respect to the filter’s density gradient, there are only two broad options in an already symmetric filter, or one interpreted as such:  1.  The first density gradient is different from  the second density gradient; and 2. The first density gradient is the same as the second density gradient.  Given such limited options, one of ordinary skill would have found it obvious to attempt or to choose one or the other of these options from this finite number of identified, predictable solutions, with a reasonable expectation of success in achieving an effective, structurally symmetrical, air filter suitable for its intended purpose.
	Additional Disclosures Included:
Claim 6 – The central plane is located at substantially half the thickness of the gas-permeable filtration media (see Giglia et al. Figures 1A-D); 
Claim 7 – the first and second gas-permeable substantially non-filtering support layers are spaced from each other (see Giglia et al. Figures 1A-D); and 
Claim 8 – the filter layers are laminated (see [0067] where “coating or covering means” that leaves “a significant portion of the [internal] pores open” is interpreted to mean lamination).
Regarding Claims 11 and 13-14 – Similar rejections are made for Claims 11 and 13-14, relative to Claims 2 and 6-8 above.
Response to Arguments
Regarding the Rejections under §103 – Applicant's arguments filed February 16, 2022 were considered but they are not persuasive.
	Applicant argues that Matsushita teaches symmetry of some structural components of the filter frame for ease and accuracy of mounting a filter, but does not discuss symmetry of filtration media.  However, Matsushita clearly states “the air filter has a symmetric structure in its vertical, lateral, and longitudinal directions” (Abstract, where one can interpret air filter as filter media; see patentability analysis).  
	With respect to the Giglia remarks, Applicant states that Giglia only gives reasons NOT to apply Matsushita's teaching of frame component symmetry to Giglia's filtration media.  Examiner disagrees.  The asymmetry mentioned within Giglia can be within a single layer and yet each asymmetric layer, in terms of density gradient, can be combined together to form a symmetric media.  That is, each of the asymmetric layers are the same.  Thus Giglia can still be combined with Matsushita and met the claim elements.  
Again, the choices are limited. Either the air filter media is partly asymmetric in structure and density gradient, fully asymmetric, or fully symmetric.  These are the only choices.  One need not adopt or reject either choice without some routine experimentation.
And, presented with Giglia and Matsushita and these finite choices, it would be reasonable for one of ordinary skill in the art to choose one or the other, or a mixture of the three finite choices, with a reasonable expectation of success in achieving an effective and efficient air filter suitable for its intended purpose.  
Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the patentability analysis above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/